Citation Nr: 1625717	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  05-39 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran had active duty service from November 1978 through March 1979 and from May through October of 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which reopened but denied the Veteran's claim for service connection for a back disorder.  The Veteran has perfected a timely appeal of that denial.

Testimony was received from the Veteran during a December 2008 Board hearing.  A transcript of that testimony is associated with the claims file.  The Veteran was notified in an April 2016 letter that the Veterans Law Judge who presided over his hearing is no longer employed with the Board.  He was advised of his right to request a new Board hearing before a currently sitting member of the Board.  He responded, however, that he wished to forego a new hearing and wished instead for the Board to consider the issue on appeal based on the evidence currently of record.

This matter was denied previously by the Board in decisions issued in March 2011 and August 2013.  Both denials were appealed by the Veteran to the United States Court of Appeals for Veterans Claims (Court) and subsequently vacated by the Court and remanded to the Board.  In the most recent case, counsel acting on behalf of the Veteran and the VA Secretary argued in a March 2014 Joint Motion for Remand that the Board erred in its August 2013 denial in failing to acknowledge or discuss medical opinions rendered in a June 2010 VA examination and in a May 2013 VHA medical expert opinion in connection with its analysis pertaining to the question of whether the Veteran's back disability is secondary to service-connected knee disabilities.  Further, the parties argued, to the extent that the Board could rely on the May 2013 VHA opinion, that opinion was inadequate because the designated medical expert failed to offer opinions as to whether the Veteran's back disability was caused or aggravated by his service-connected knee disabilities.  On those bases, the parties argued that the Board's August 2013 decision should be vacated and that the matter be remanded to the Board.  The parties' motion was granted by the Court in a March 2014 order.

Since that time, this matter has been remanded by the Board on multiple occasions.  In August 2014, the Board directed that the matter be remanded in order to obtain records for additional treatment received by the Veteran since May 2012 and so that the Veteran could be arranged to undergo a new VA orthopedic examination of his low back.

In April 2015, the Board determined that a September 2014 VA examination conducted pursuant to the previous remand was inadequate because the examiner failed to address the question  of whether the Veteran's back disorder was aggravated beyond its natural progression by his service-connected knee disabilities.  Hence, the Board ordered that the same VA examiner who conducted the September 2014 VA examination provide an addendum opinion addressing the same.  

In September 2015, the Board remanded the matter yet again because the VA examiner did not address the medical question posed in the previous remands.  Accordingly, the Board ordered that the matter be returned again to the VA examiner for the addendum opinion requested previously.

The ordered development has been performed.  The matter now returns once again to the Board for de novo review.


FINDINGS OF FACT

1.  The Veteran has lumbar spine degenerative disc disease with spondylolisthesis, status-post disc fusion surgery, with sciatic nerve radiculopathy; however, the Veteran's back disability was neither sustained during his active duty service from November 1978 through March 1979 nor resulted from or was aggravated by his service-connected disabilities.

2.  The Veteran has a lumbar spine disability that clearly and unmistakably pre-existed his period of service from May through October of 2000; the disability was also clearly and unmistakably not aggravated beyond its natural progression during his active duty service from May through October of 2000.


CONCLUSION OF LAW

The criteria for service connection for a back disorder, to include as secondary to bilateral knee disabilities, are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, a pre-rating March 2005 letter notified the Veteran of the information and evidence needed to substantiate his petition to reopen his previous claim for service connection for a low back condition, and also, his underlying service connection claim.  VCAA notice in this case was legally sufficient; hence, VA's duty to notify is satisfied. 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's claims submissions, lay statements, service treatment records, service personnel records, VA treatment records, identified and relevant private treatment records, and social security records have been associated with the claims file.  The Veteran was afforded VA examinations of his back in June 2009, June 2010, and September 2014.  Addendum opinions were also obtained from the VA examiner who conducted the September 2014 examination in April and November of 2015.  Those examinations and opinions, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's low back disorders.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

The Veteran asserts entitlement to service connection for a low back disorder.    Primarily, he appears to be asserting that his back condition is related etiologically to an incident that occurred during his period of service from May through October of 2000.  Specifically, he states in his claims submissions and Board hearing testimony that he was riding in the back of a Humvee during service in Kuwait in 2000 when it drove over a bump and caused his body to go up in the air before coming back down and landing on his tailbone.  He reports that he has experienced ongoing back pain since that time.

As discussed more fully below, the evidence clearly and unmistakably shows that the Veteran had a back condition that was sustained in 1999 and which therefore pre-existed his period of service in 2000.  Thus, to the extent that the Veteran asserts the existence of some relationship between his current back condition and his service in 2000, he appears to be arguing that his pre-existing back condition was aggravated beyond its natural progression during his service in 2000.  Also, arguments raised by his representatives in various appeal briefs also advance general theories of direct service connection, and alternatively, the theory that his current back condition was caused or aggravated by service-connected disabilities in his knees.

At the outset of the analysis, the Board notes that the post-service VA treatment records in the claims file show that the Veteran has received ongoing diagnoses since 2002 of lumbar spine degenerative disc disease at L5-S1 with associated spondylolisthesis at the L5 vertebra and sciatic nerve radiculopathies in the lower extremities.  In December 2005, the Veteran underwent surgery to fuse the L5 and S1 discs.  Post-surgically, the Veteran has reported and received continuing VA treatment for ongoing back pain that continues to radiate into his lower extremities.  VA spine examinations conducted in June 2009, June 2010, and September 2014 confirm the diagnoses rendered during VA treatment, and also, note ongoing findings of post-operative disc fusion with hardware.

Given the foregoing evidence, it is undisputed that the Veteran has a current back condition.  Hence, as described more fully below, favorable resolution of the Veteran's appeal depends upon an evidentiary showing of the existence of some etiological relationship between the Veteran's current back condition and his active duty service or his service-connected disabilities.  The Board will address each of the Veteran's theories in that regard in turn.

	A.  Direct Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires evidentiary showing of the following elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish the occurrence of a chronic disease during service, the evidence must show the existence of a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity during service is not established, then alternatively, the evidence must show continuity of symptoms after separation from service.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established with evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Even in instances where the record does not contain affirmative evidence of the occurrence of a disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Also, service connection for certain listed chronic diseases, including arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through an evidentiary showing of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

As alluded to above, records for post-service VA treatment received by the Veteran from 2002 through 2014 show that the Veteran has a current back condition that may be characterized as lumbar spine degenerative disc disease at L5-S1 with associated spondylolisthesis at the L5 vertebra and sciatic nerve radiculopathies in the lower extremities.  The VA treatment records, however, contain no opinions as to the cause or origin of the Veteran's disorder.  Similarly, records obtained from the Social Security Administration (SSA), including an April 2007 examination conducted by Dr. K.J.M. and a September 2009 examination conducted by Dr. B.B., offer no opinions as to whether the Veteran's back disorder is related in any way to his active duty service.

Notably, neither the Veteran nor his representatives raise any specific assertions for the theory that his current back disorder is related to his initial period of service from November 1978 through March 1979.  In that regard, they do not point to any specific in-service injuries or events; nor do they assert expressly that he has had chronic back problems that date back to that period of service.

The evidence shows that the Veteran did not sustain a low back injury during his initial period of service from November 1978 through March 1979, and, that the Veteran's current low back disorders are not related to an injury or event that occurred during that period of service.  A July 1979 service treatment record does show that the Veteran was examined and treated for chest and upper back complaints after an incident in which the Veteran struck his chest against an M60 machine gun after the jeep that he was riding in was caused to come to a sudden stop.  Notably, however, those records make no mention of lower back complaints or findings, and indeed, do not reflect any specific findings or diagnoses related even to the Veteran's upper back.  Indeed, July 1979 service personnel records, which include a personal statement prepared by the Veteran, document that the Veteran's primary complaints at the time of the incident included chest pain and shortness of breath but not any back-related symptoms or problems.  Subsequent service treatment records make no mention of low back complaints or any findings or diagnoses related to the low back.

Additionally, service treatment records related to the Veteran's Reserve service after his separation from service in March 1979 also do not support the theory that the Veteran sustained a low back injury during his initial period of service.  Repeated medical examinations conducted in December 1982, February 1989, and March 1997 revealed normal spine and neurological findings.  In a February 1989 Report of Medical History, the Veteran denied expressly having any history of back problems, to include:  broken bones; arthritis; rheumatism; bursitis; bone, joint, or other deformity; lameness; recurrent back pain; neuritis; or, paralysis.  Indeed, the Veteran's statements denying any history of back problems would appear to contradict any assertion that he sustained a back problem during his initial period of service.

During a June 2009 VA examination, which was conducted in conjunction with the examiner's review of the claims file, the examiner opined that the Veteran's back disorder was not related directly to his active duty service.  The examiner's opinion is based upon an understanding of the facts and medical history that was gained from review of the claims file, interview of the Veteran, and objective examination of the Veteran's spine.  To that end, the examiner's opinions consistent with the information in the record and is not rebutted by any other contrary opinions in the record, to include any express assertion by the Veteran that his back problems date back to his initial period of service.

The preponderance of the evidence shows that the Veteran's current low back disorders were neither sustained during active duty service, nor resulted from an injury or event that occurred during the Veteran's initial period of active duty service.  Accordingly, service connection for the Veteran's back disorder cannot be granted on a direct basis pursuant to 38 C.F.R. § 3.303.





	B.  Aggravation of a Pre-Existing Back Condition

Service connection may be granted for a disorder that pre-existed service where the evidence shows that the pre-existing disorder was aggravated by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A pre-existing disability or disease will be considered to have been aggravated by active duty service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

The evidence in the claims file includes records for private treatment received by the Veteran in January 1999 at Provena Mercy Center.  Those records show that the Veteran admitted himself at that time for emergency treatment for low back pain and left-sided hip pain that was sustained after the Veteran fell down some steps.  A physical examination at that time revealed tenderness over the paralumbar region of the L4-5 area.  The Veteran was followed at that facility three weeks later for ongoing aching with intermittent sharp pains in the low back and hip area.  Those records indicate diagnoses of low back strain and contusion; notably, however, they do not reflect or include any radiological findings.  Indeed, it does not appear from those records that any radiological spine studies were conducted.

Subsequent to the foregoing treatment, the Veteran re-enlisted into service in May 2000 and was deployed for service in the Persian Gulf.  The Veteran has made various assertions concerning the occurrence of an in-service low back injury during that period of service; regardless, such assertions are not consistent with other information contained in the record.  Although the Veteran testified during his Board hearing that he did receive treatment for his back complaints from a doctor in his camp shortly after the occurrence, review of the service treatment records do not document the occurrence of an incident such as that described by the Veteran; nor do they reflect any treatment for any back complaints at any time during the Veteran's period of service from May through October of 2000.  Significantly, Reports of Medical History completed by the Veteran at the time of his re-enlistment in March 2000 and during his separation in October 2000 reflect that he denied expressly having any back problems, including:  broken bones; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; recurrent back pain; neuritis; or, paralysis.  Indeed, objective medical examinations conducted of the Veteran in March 2000, July 2000, and October 2000 all revealed normal spine and neurological findings.  Also of significance, a September 2001 Report of Medical History completed by the Veteran during ongoing Reserve service after his return from the Persian Gulf documents that the Veteran continued to deny having any back problems.

In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

The Veteran is certainly competent to report the onset, duration, and quality of his observed symptoms.  As such, he is competent to provide probative statements that his back problems worsened during his period of service in 2000.  Nonetheless, to the extent that the Veteran may be construed as asserting a re-injury or in-service worsening of his pre-existing back problems, those assertions carry significant credibility concerns given the multiple inconsistencies noted above.  As such, the Board is not inclined to assign significant probative weight to such assertions.

During a September 2014 VA examination that was conducted in conjunction with the examiner's review of the claims file, the VA examiner expressed that the Veteran's back disorder clearly and unmistakably pre-existed the Veteran's service in 2000; however, was not worsened permanently beyond its natural progression by such service.  In that regard, the examiner noted that the natural progression involves worsening over the years due to the stress of normal physical daily activities, which the examiner believes is shown in the record.

The Board is persuaded by the September 2014 opinion.  As noted above, the stated opinions and rationale are based upon a complete and accurate understanding of the facts and medical history that was gleaned from review and consideration of the claims file, interview of the Veteran, and findings from the examination.  Indeed, the expressed opinions and rationale are wholly consistent with the information in the record.

Although the evidence shows clearly and unmistakably that the Veteran had a low back disorder that pre-existed his period of active duty service from May through October of 2000; the evidence also shows clearly and unmistakably that the Veteran did not experience in-service aggravation or worsening of his pre-existing low back disorder during or as a result of that active duty service.  

The Board has considered the report of an earlier June 2010 VA examination, wherein the VA examiner posited that it is possible that the Veteran sustained a back injury during service in 2000 that simply remained asymptomatic until 2002.  He concluded, however, that such an opinion could not be rendered without speculation because the record does not contain radiological studies prior to the purported in-service injury in July 2000 (parenthetically, the Board notes that the earliest radiological spine studies in the record are August 2002 x-rays and an October 2002 MRI study).  Though subject to speculation, the June 2010 opinion and rationale does provide a complete medical opinion that may be considered in this case.  Jones v. Shinseki, 23 Vet. App. 382, 387 (2010) (holding that VA is not required to proceed through multiple iterations of repetitive medical examinations until it has obtained a conclusive opinion or formally declares that further examinations would be futile, provided that the examining medical professional provides explanation that reflects full consideration of all pertinent and available medical facts).

The Board finds this opinion troubling for several reasons.  Although the June 2010 opinion and rationale suggest the theoretical possibility that the Veteran may simply have had an asymptomatic condition that was sustained during service in 2000, that theory is wrought with speculation.  To that end, the examiner noted that such a theory is based purely in speculation given the absence of earlier radiological findings that confirm the earlier existence of spine damage.  Moreover, to the extent that the June 2010 opinion and rationale allow for the possibility that the Veteran did sustain an in-service injury, as discussed fully above, that theory is inconsistent with the other information in the record and appears to be supported only by the Veteran's lay assertions concerning in-service onset and subsequent chronicity.  Again, those assertions are not entitled to probative weight; hence, the Board sees no factual basis in the record upon which even speculation of an in-service low back injury may be based.  Furthermore, the examiner did not appear aware of the earlier injury in 1999, which formed the basis of the later VA examiner's opinion.  Thus, the examiner did not consider the matter of whether a disability preexisted service and may have been aggravated therein.  For these reasons, the Board finds this opinion to be of no probative value.

In summary, the Board finds that there is clear and unmistakable evidence that a back disability preexisted service and was not aggravated therein.  Thus, service connection for the Veteran's back disorder also cannot be granted based on purported in-service aggravation pursuant to 38 C.F.R. § 3.303.


	C.  Secondary Service Connection

Through arguments raised in submitted briefs by his representatives, the Veteran asserts also that his current low back disorder may have been caused or aggravated by service-connected knee disabilities.  Indeed, the claims file shows that service connection has been in effect for the Veteran for arthritis in both of his knees since October 2001.

Service connection may be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

As mentioned above, the post-service VA and private treatment records and medical evaluation conducted on behalf of SSA show that the Veteran has ongoing disorders in his lumbar spine.  Those records do not, however, provide any opinions as to whether the Veteran's low back conditions are related in any way to the arthritis in his knees.  Indeed, those records neither suggest nor intimate any specific mechanism or process by which the Veteran's knee disabilities might have caused the Veteran's low back disorders.

In a September 2014 VA examination, the examiner opined that it is less likely than not that the Veteran's back disorders are proximately due to or the result of the Veteran's service-connected knee disabilities.  As rationale, the examiner noted that the Veteran did not demonstrate an abnormal gait that would have placed undue strain on his back.  In a November 2015 addendum, the examiner added that it is also less likely than not that the Veteran's low back disability has been permanently aggravated or otherwise worsened by the Veteran's knee disabilities.  As rationale, the examiner reiterated that the Veteran has not demonstrated a clearly abnormal gait that could have placed undue strain on his back.

Indeed, the Board observes that normal gait was noted during a VA knee examination conducted in February 2002.  Subsequent VA knee examinations conducted in May 2004, April 2005, and in May 2012 similarly do not note that the Veteran was demonstrating an abnormal gait.  A May 2012 VA knee examination revealed that the Veteran ambulated with the assistance of a cane.  Still, the examiner did not note an abnormal gait; hence, to the extent that the Veteran was ambulating with a cane, it is unclear as to whether that was attributable to an altered gait.  Similarly, abnormal gait was not observed during the VA spine examinations conducted in June 2009, June 2010, and September 2014.

The Board is persuaded by the negative opinions expressed in the September 2014 VA examination and November 2015 addendum.  In that regard, those opinions are also consistent with the other facts shown in the Veteran's medical history and are not rebutted by any contrary medical opinions in the record.

The preponderance of the evidence shows that the Veteran's current low back disorders were neither caused nor aggravated by his service-connected knee disabilities.  Accordingly, service connection also cannot be granted under 38 C.F.R. § 3.310 on the theory that the Veteran has a back disability that is secondary to his service-connected knee disabilities.


ORDER

Service connection for a back disorder, to include as secondary to bilateral knee disabilities, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


